         Case 1:17-cv-09002-LAS Document 224 Filed 06/10/20 Page 1 of 1




         In the United States Court of Federal Claims
                                         No. 17-9002
                                     Filed: June 10, 2020

                                               )
 IN RE DOWNSTREAM ADDICKS                      )
 AND BARKER (TEXAS) FLOOD-                     )
 CONTROL RESERVOIRS                            )
                                               )
                                               )
 THIS DOCUMENT APPLIES TO:                     )
                                               )
 ALL DOWNSTREAM CASES                          )
                                               )

                                             ORDER

        On February 13, 2020, plaintiffs filed a motion with the Court, requesting that the Court
either “appoint a Special Master For Settlement pursuant to United States Court of Federal
Claims Rule 53, or in the event that the United States is opposed to the appointment of a Special
Master, and in the alternative[,] Plaintiffs’ ask the Court for referral to mediation.” Plaintiffs’
Motion to Appoint Special Master for Settlement or in the Alternative Request for Referral to
Mediation, ECF No. 202, at 1. On February 12, 2020, the Court issued an Opinion and Order,
granting both defendant’s Motion to Dismiss and defendant’s Cross-Motion for Summary
Judgment. See generally In re Downstream Addicks & Barker (Tex.) Flood-Control Reservoirs,
147 Fed. Cl. 566 (2020). For the reasons enumerated in that Opinion and Order, plaintiffs’
Motion is hereby DENIED-AS-MOOT.

       IT IS SO ORDERED.


                                                   s/   Loren A. Smith
                                                   Loren A. Smith,
                                                   Senior Judge
